DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 11/25/2019.  Currently, claims 1-20 are pending.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are non-provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-4, 6, 11, 16, and 17 of Issued Patent No. 10,521,735 (reference application 1).  Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of 16/694,912 are broader claims in scope wholly encompassing the claims of Patent No. 10,521,735.  
The table below shows a claim comparison between the two applications.

16/694,912 (current app)
Patent No. 10,521,735
(Claim 1)
A computer-implemented method for improving efficiency of an automated computer-implemented decision model, the method comprising: receiving an electronic document having content that includes requirement analysis and design artifacts defining a decision metaphor; using the requirement analysis and design artifacts to graphically represent business rules for execution by a decision engine; reading the requirement analysis and design artifacts from the electronic document to create an intermediate model of the requirement analysis and design artifacts; using the intermediate model to generate at least one of a table import file and a table profile file including test data for testing of the decision metaphor; and reading the table import file for import into the decision engine; a testing framework being configured to: read the table profile file to generate requests for a test for the decision metaphor, send the requests for the test to the decision engine, and generate test results formatted in a computer-displayable and user-readable graphical format, in response to receiving from the decision engine responses for the requests for comparison against expected values and possible errors.
(Claim 1)
A method for implementation by one or more data processors, the method for automation of generating test cases for a decision model, the method comprising:
receiving, by a decision metaphor model tool executed by at least one data processor, an electronic document having content that includes requirement analysis and design artifacts in a computer-readable format, the requirement analysis and design artifacts defining a decision metaphor that graphically represents business rules for execution by a decision engine executed by the at least one data processor, the decision metaphor model tool being programmed with logic to read and interpret the content of the electronic document;
reading, by the decision metaphor model tool according to the programmed logic, the requirement analysis and design artifacts from the electronic document to create an intermediate model of the requirement analysis and design artifacts, the intermediate model being formatted into one or more computer-readable table import files;
outputting, to a communication network by the decision metaphor model tool with the intermediate model, at least one of the table import files and one or more table profile files containing test data for exhaustively testing one or more possible scenarios of the intermediate model including negative conditions to determine upper and lower boundary cases and ranges and values that are to be tested based on at least analysis of the design artifacts;
generating, by the decision metaphor model tool, second table profile files comprising boundary conditions or the negative test conditions that violate one or more of the business rules or the boundary conditions generated by the decision metaphor model tool;
reading, by the decision metaphor model tool, the one or more table import files for import into the decision engine;
reading, by a testing framework executed by the at least one data processor, the testing framework being associated with the decision metaphor model tool and being programmed with test logic to read and interpret the one or more table profile files, the one or more table profile files containing the test data for testing of the decision metaphor to generate requests for tests for the decision metaphor;
sending, by the testing framework, the requests for the tests to the decision engine;
receiving, from the decision engine by the testing framework, responses for the requests for the tests and comparing the responses against expected values to identify errors; and
outputting, by the testing framework, an output file that includes results of comparing the responses against the expected values, the results including at least the identified errors, the output file being formatted in a computer-displayable and user-readable graphical format.
(Claim 2)

The method of claim 1, wherein the intermediate model is formatted into one or more computer-readable table import files.
See Claim 1.


(Claim 3)
The method of claim 1, wherein the receiving of the electronic document, and the reading of the requirement analysis and the table import file is performed by a decision metaphor model tool.
See Claim 1.

(Claim 4)
The method of claim 1, wherein the table profile file includes test data for exhaustively testing one or more scenarios of the intermediate model, including negative conditions.
See Claim 1.

(Claim 5)

The method of claim 4, wherein the test data and the negative conditions are used to determine upper and lower boundary cases and ranges and values that are to be tested based on at least analysis of the design artifacts.
See Claim 1.

(Claim 6)
The method of claim 5, wherein the negative conditions indicate excluded ranges and values that need not be tested.
See Claim 1.

(Claim 7)
The method of claim 1, further comprising reading, by the testing framework, negative test values generated by the decision metaphor model tool and stored with the one or more table profile files.
(Claim 16)
The method of claim 1, wherein positive and negative test cases are generated by the decision metaphor model tool.
(Claim 17)
The method of claim 16, wherein the positive and negative test cases generated are stored as part of the table profile files for the intermediate model.
(Claim 8)
The method of claim 1, further comprising: generating, by the decision metaphor model tool, second table profile files comprising boundary conditions or negative conditions for rules generated by the decision metaphor model tool; and storing the generated second table profile files with the table profile file.
See claim 1.
And
(Claim 2)
The method of claim 1, further comprising comprising:
storing the generated second table profile files with the one or more table profile files.

(Claim 9)
The method of claim 1, further comprising adding, to the table profile file, an expected outcome from testing the decision metaphor with the decision engine.
(Claim 3)
The method of claim 1, further comprising adding, to the table profile files by the decision metaphor model tool, an expected outcome, including at least the expected values, from testing the decision metaphor with the decision engine.
(Claim 10)
The method of claim 1, wherein the decision metaphor model tool accepts the electronic document when the electronic document is formatted to include at least one of operators, range values, and partial scores.
(Claim 4)
The method of claim 1, wherein the decision metaphor model tool accepts the electronic document when it is in a pre-formatted spreadsheet document comprising at least one of: operators, range values, or partial scores.
(Claim 11)
A computer program product comprising a non-transient, machine- readable medium storing instructions which, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: receiving an electronic document having content that includes requirement analysis and design artifacts defining a decision metaphor; using the requirement analysis and design artifacts to graphically represent business rules for execution by a decision engine; reading the requirement analysis and design artifacts from the electronic document to create an intermediate model of the requirement analysis and design artifacts; using the intermediate model to generate at least one of a table import file and a table profile file including test data for testing of the decision metaphor; and reading the table import file for import into the decision engine; a testing framework being configured to: read the table profile file to generate requests for a test for the decision metaphor, send the requests for the test to the decision engine, and generate test results formatted in a computer-displayable and user-readable graphical format, in response to receiving from the decision engine responses for the requests for comparison against expected values and possible errors.
(Claim 6)
A computer program product comprising a non-transient, machine-readable medium storing instructions which, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations for automation of generating test cases for a decision model, the operations comprising:
receiving, by a decision metaphor model tool executed by at least one data processor, an electronic document having content that includes requirement analysis and design artifacts in a computer-readable format, the requirement analysis and design artifacts defining a decision metaphor that graphically represents business rules for execution by a decision engine executed by the at least one data processor, the decision metaphor model tool being programmed with logic to read and interpret the content of the electronic document;
reading, by the decision metaphor model tool according to the programmed logic, the requirement analysis and design artifacts from the electronic document to create an intermediate model of the requirement analysis and design artifacts, the intermediate model being formatted into one or more computer-readable table import files;
outputting, to a communication network by the decision metaphor model tool with the intermediate model, at least one of the table import files and one or more table profile files containing test data for exhaustively testing one or more possible scenarios of the intermediate model including negative conditions to determine upper and lower boundary cases and ranges and values that are to be tested based on at least analysis of the design artifacts
generating, by the decision metaphor model tool, second table profile files comprising boundary conditions or the negative test conditions that violate one or more of the business rules or the boundary conditions generated by the decision metaphor model tool;
reading, by the decision metaphor model tool, the one or more table import files for import into the decision engine;
reading, by a testing framework executed by the at least one data processor, the testing framework being associated with the decision metaphor model tool and being programmed with test logic to read and interpret the one or more table profile files, the one or more table profile files containing the test data for testing of the decision metaphor to generate requests for tests for the decision metaphor;
sending, by the testing framework, the requests for the tests to the decision engine;
receiving, from the decision engine by the testing framework, responses for the requests for the tests and comparing the responses against expected values to identify errors; and
outputting, by the testing framework, an output file that includes results of comparing the responses against the expected values, the results including at least the identified errors, the output file being formatted in a computer-displayable and user-readable graphical format.
(Claim 12)
The computer program product of claim 11, wherein the intermediate model is formatted into one or more computer-readable table import files.
See claim 6.
(Claim 13)
The computer program product of claim 11, wherein the receiving of the electronic document, and the reading of the requirement analysis and the table import file is performed by a decision metaphor model tool.
See claim 6.
(Claim 14)
The computer program product of claim 11, wherein the table profile file includes test data for exhaustively testing one or more scenarios of the intermediate model, including negative conditions.
See claim 6.
(Claim 15)
The computer program product of claim 14, wherein the test data and the negative conditions are used to determine upper and lower boundary cases and ranges and values that are to be tested based on at least analysis of the design artifacts.
See claim 6.
(Claim 16)
The computer program product of claim 15, wherein the negative conditions indicate excluded ranges and values that need not be tested.
See claims 1 and 6.
(Claim 17)
A system comprising: a programmable processor; and a non-transient machine-readable medium storing instructions which, when executed by the processor, cause the at least one programmable processor to perform operations comprising: receiving an electronic document having content that includes requirement analysis and design artifacts defining a decision metaphor; using the requirement analysis and design artifacts to graphically represent business rules for execution by a decision engine; reading the requirement analysis and design artifacts from the electronic document to create an intermediate model of the requirement analysis and design artifacts; using the intermediate model to generate at least one of a table import file and a table profile file including test data for testing of the decision metaphor; and reading the table import file for import into the decision engine; a testing framework being configured to: read the table profile file to generate requests for a test for the decision metaphor, send the requests for the test to the decision engine, and generate test results formatted in a computer-displayable and user-readable graphical format, in response to receiving from the decision engine responses for the requests for comparison against expected values and possible errors.
(Claim 11)
A system comprising:
a programmable processor; and
a non-transient machine-readable medium storing instructions which, when executed by the processor, cause the at least one programmable processor to perform operations for automation of generating test cases for a decision model, the operations comprising:
receiving, by a decision metaphor model tool executed by at least one data processor, an electronic document having content that includes requirement analysis and design artifacts in a computer-readable format, the requirement analysis and design artifacts defining a decision metaphor that graphically represents business rules for execution by a decision engine executed by the at least one data processor, the decision metaphor model tool being programmed with logic to read and interpret the content of the electronic document;
reading, by the decision metaphor model tool according to the programmed logic, the requirement analysis and design artifacts from the electronic document to create an intermediate model of the requirement analysis and design artifacts, the intermediate model being formatted into one or more computer-readable table import files;
outputting, to a communication network by the decision metaphor model tool with the intermediate model, at least one of the table import files and one or more table profile files containing test data for exhaustively testing one or more possible scenarios of the intermediate model including negative conditions to determine upper and lower boundary cases and ranges and values that are to be tested based on at least analysis of the design artifacts
generating, by the decision metaphor model tool, second table profile files comprising boundary conditions or the negative test conditions that violate one or more of the business rules or the boundary conditions generated by the decision metaphor model tool;
reading, by the decision metaphor model tool, the one or more table import files for import into the decision engine;
reading, by a testing framework executed by the at least one data processor, the testing framework being associated with the decision metaphor model tool and being programmed with test logic to read and interpret the one or more table profile files, the one or more table profile files containing the test data for testing of the decision metaphor to generate requests for tests for the decision metaphor;
sending, by the testing framework, the requests for the tests to the decision engine;
receiving, from the decision engine by the testing framework, responses for the requests for the tests and comparing the responses against expected values to identify errors; and
outputting, by the testing framework, an output file that includes results of comparing the responses against the expected values, the results including at least the identified errors, the output file being formatted in a computer-displayable and user-readable graphical format.
(Claim 18)
The system of claim 17, wherein the intermediate model is formatted into one or more computer-readable table import files and the receiving of the electronic document, and the reading of the requirement analysis and the table import file is performed by a decision metaphor model tool.
See claim 11.
(Claim 19)
The method of claim 17, wherein the table profile file includes test data for exhaustively testing one or more scenarios of the intermediate model, including negative conditions and to determine upper and lower boundary cases and ranges and values that are to be tested based on at least analysis of the design artifacts.
See claim 11.
(Claim 20)
The method of claim 19, wherein the negative conditions indicate excluded ranges and values that need not be tested.
See claims 1 and 11.



As such, Issued Patent No. 10,521,735 anticipates all of the limitations of instant application claims 1-20.
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.

Allowable Subject Matter

None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claim 1

reading the requirement analysis and design artifacts from the electronic document to create an intermediate model of the requirement analysis and design artifacts; 
using the intermediate model to generate at least one of a table import file and a table profile file including test data for testing of the decision metaphor; and 
reading the table import file for import into the decision engine
a testing framework being configured to: 
read the table profile file to generate requests for a test for the decision metaphor,

The closest prior art of record Mann (US 20140279810 A1) discloses systems and methods for developing business rules for decision engines, but fails to disclose the creation of an intermediate model to generate at least one of a table import file and a table profile file including test data for testing of the decision metaphor and a testing framework configured to read the table profile file to generate requests for a test for the decision metaphor as claimed.  

Upon proper overcoming of the nonstatutory obviousness-type double patenting rejection as discussed above, claims 1-20 would be allowed over the prior art.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Mann (US 20140279810 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125